Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 1 of 27
                          Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 2 of 27

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                     )      Case No. 20-sw-91
  7:2',*,7$/'(9,&(6&855(17/</2&$7(',1                                )
  8633&8672'<$7$1$&267,$'5,9(6(
                                                                            )
  :$6+,1*721'&81'(558/(
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A (incorporated by reference)




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B (incorporated by reference)




        YOU ARE COMMANDED to execute this warrant on or before                    April 2, 2020        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Robin M. Meriweather                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:         
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 3 of 27
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-sw-91
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
       Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 4 of 27




                                     ATTACHMENT A

                                   Property to be searched

      The property to be searched, hereinafter “the Devices,” are:

              a. Device 1: a black Samsung Galaxy Note 4, found on the TV stand in the
                 bedroom of 3425 Croffut Place SE, Apartment 203, on April 17, 2019; and

              b. Device 2: a rose gold iPhone with black case and white charger found on the
                 bed in the bedroom of 3425 Croffut Place SE, Apartment 203, on April 17,
                 2019.

      The Devices are currently located in USPP custody at 1901 Anacostia Drive SE,

Washington, D.C.
         Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 5 of 27




                                        ATTACHMENT B

                                       Property to be seized

       The items, information, and data to be seized are fruits, evidence, information relating to,

contraband, or instrumentalities, in whatever form and however stored, relating to violations of 18

U.S.C. § 922(g)(1) (unlawful possession of ammunition by a person convicted of a crime

punishable by imprisonment for a term exceeding one year); 21 U.S.C. §§ 841(a)(1) and

941(b)(1)(D) (unlawful possession with intent to distribute marijuana); and 21 U.S.C. § 844(a)

(possession of a controlled substance) (collectively the “target offenses”) as described in the search

warrant affidavit, including, but not limited to records and information:

       (a) establishing or documenting the commission of the target offenses;

       (b) containing photographs, video, or communications that would constitute evidence of

           the target offenses;

       (c) documenting the relationship of Jermaine Jackson to 3425 Croffut Place SE, Apartment

           203 and any property inside that apartment;

       (d) evidence of who used, owned, or controlled the Devices at the time the things described

           in this warrant were created, edited, or deleted, such as logs, registry entries,

           configuration files, saved usernames and passwords, documents, browsing history, user

           profiles, email, email contacts, chat, instant messaging logs, photographs, and

           correspondence;

       (e) evidence of software, or the lack thereof, that would allow others to control the Devices,

           such as viruses, Trojan horses, and other forms of malicious software, as well as

           evidence of the presence or absence of security software designed to detect malicious
 Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 6 of 27




   software;

(f) evidence of the attachment to the Devices of other storage devices or similar containers

   for electronic evidence;

(g) evidence of counter-forensic programs (and associated data) that are designed to

   eliminate data from the Devices;

(h) evidence of the times the Devices were used;

(i) passwords, encryption keys, and other access devices that may be necessary to access

   the Devices;

(j) documentation and manuals that may be necessary to access the Devices or to conduct

   a forensic examination of the Devices;

(k) records of or information about Internet Protocol addresses used by the Devices; and

(l) records of or information about the Devices’ Internet activity, including firewall logs,

   caches, browser history and cookies, “bookmarked” or “favorite” web pages, search

   terms that the user entered into any Internet search engine, and records of user-typed

   web addresses.




                                         2
         Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 7 of 27




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 TWO DIGITAL DEVICES, CURRENTLY
 IN USPP CUSTODY AT 1901 ANACOSTIA                   SW No. 20-91
 DRIVE SE, WASHINGTON, D.C. UNDER
 RULE 41


            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Wayne Humberson, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—two digital

devices—which are currently in law enforcement possession (the “Devices”), as described in

Attachment A, and the extraction from that property of electronically stored information as

described in Attachment B.

       2.      I have been a member of the United States Park Police since October 1992. I have

been assigned to the Criminal Investigations Branch as a detective since approximately 2005.

During my tenure as an officer, I have been involved in excess of 300 drug related arrests and

become familiar with drug-related paraphernalia used in packaging various controlled substances.

I have also been involved in the preparation and execution of more than fifty narcotic- and firearm-

related search warrants, many of which has resulted in the seizure of illegal narcotics, firearms,

and associated paraphernalia, monetary assets, documents substantiating drug trafficking

activities, digital paging devices and cellular phones, photographs depicting co-conspirators, as

well as other contraband related to ongoing criminal enterprise of the drug trade.
         Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 8 of 27




       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that the Devices described in Attachment A contain electronically

stored information, as described in Attachment B, that is evidence or an instrumentality of the

commission of the offenses of (1) unlawful possession of ammunition by a person convicted of a

crime punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C.

§ 922(g)(1); (2) unlawful possession with intent to distribute marijuana, in violation of 21 U.S.C.

§§ 841(a)(1) and 941(b)(1)(D); and (3) possession of a controlled substance, in violation of 21

U.S.C. § 844(a).

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       5.      The Devices to be searched were recovered from 3425 Croffut Place SE, Apartment

203, during the search described above on April 17, 2019. The facts and circumstances of the

seizure of the Devices is detailed further below.

       6.      The Devices include:

                a. Device 1: a black Samsung Galaxy Note 4, found on the TV stand in the
                   bedroom; and

                b. Device 2: a rose gold iPhone with black case and white charger found on the
                   bed in the bedroom.

       7.      The Devices are currently located in USPP custody at 1901 Anacostia Drive SE in

Washington, D.C.

                                                    2
         Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 9 of 27




                                     PROBABLE CAUSE

       8.      On April 17, 2019, members of the U.S. Park Police executed a search warrant at

3425 Croffut Place SE, Apartment 203, in Washington, D.C. Defendant Jermaine Jackson was the

only person inside the one-bedroom apartment at the time. During the search, officers recovered

more than 400 grams of marijuana, more than 20 pills containing methamphetamine, a Polymer

80, Inc. handgun loaded with a drum magazine in a dresser drawer, as well as additional magazines

and ammunition in the apartment. Mail matter with the defendant’s name was found in the

apartment. Law enforcement also recovered the Devices in the bedroom of the apartment. Last

month, in Case No. 19-cr-135, the grand jury returned a superseding indictment charged the

defendant with (1) unlawful possession of a firearm and ammunition by a person convicted of a

crime punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C.

§ 922(g)(1); (2) unlawful possession with intent to distribute marijuana, in violation of 21 U.S.C.

§§ 841(a)(1) and 941(b)(1)(D); and (3) possession of a controlled substance, in violation of 21

U.S.C. § 844(a).

       9.      Based on my training and experience, I know that people who commit crime in

Washington, D.C., often use their cell phones in ways that reveal their location and/or activities

before, after, or while engaging in criminal activity. For example, this may include location

information (e.g., GPS data), app usage information (e.g., Internet search inquiries), and images

or video recordings relevant to the criminal activity. Furthermore, I know from training and

experience that call logs, text messages, emails, and any app enabling communication with others

often include communications that shed light on the cell phone user’s location and activity during



                                                3
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 10 of 27




a particular time period. Gathering this information from phones in the possession of the

defendants would help establish their connection to the charged offenses, including their locations.

       10.     Based on my training and experience, I know that people who possess guns and

other weapons, unlawfully obtained money, and other contraband in Washington, D.C., often use

their cell phones to capture and store images or video recordings of such contraband—sometimes

called “trophy photos.” They also often share these images or video recordings with associates

using email, text messaging, or other forms of communication on their cell phone such as online

social networking services. Similarly, they often refer to their guns, drugs, and other contraband

in text messages, emails, or other written communications that are carried out by and stored on

their cell phone. These communications, images, and video recordings can be evidence of a

perpetrator’s prior possession of a weapon or contraband, and of his or her knowledge and intent

relating to such possession.

       11.     Based on my training and experience, I know that crimes carried out by more than

one person (including the distribution of controlled substances) often involve some amount of

communication among those involved. This may involve working out details of and preparing to

carry out a premeditated crime, or simply arranging to meet up someplace where an unplanned

crime would later occur. Either way, I know from training and experience that cell phones are

often used for this purpose and that a cell phone recovered from a participant in such criminal

activity often contains evidence of communication among accomplices.

       12.     Based on my training and experience, I know that a cell phone generally contains

information which can indicate who has used or controlled the device. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search warrant

                                                 4
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 11 of 27




at a residence. For example, electronic communications, lists of contacts and calendar entries,

social media account information, and images or video recordings—plus data associated with the

foregoing, such as date and time—may indicate who used or controlled the device at particular

times. From training and experience, I also know that a cell phone often contains images, video

recordings, and audio recordings of the cell-phone user and his close associates. These may reveal

or confirm distinguishing characteristics—such as voice, tattoos, clothing, vehicle, and hangouts—

that may help identify them. In this case, moreover, identifying the owners or primary users of the

Devices could reveal whether the Devices were stolen from victims rather than lawfully obtained

by the defendants.

        13.      Based on my training and experience, I know that witnesses and perpetrators of

crime in Washington, D.C., often communicate between and among themselves before, during,

and after the crime. They communicate using text messaging, apps, social media, photographs,

audio and/or video recordings, etc. In my training and experience, such communications have

revealed the identities and relationships between and among the involved individuals, as well as

their motive, hostility, knowledge, and intent relating to the crime. Moreover, such

communications have also revealed consciousness of guilt and efforts to impede police

investigation.

        14.      Based on my training and experience, I know that individuals involved in criminal

activity often use their cell phones to search the internet or social media sites to learn the status of

a criminal investigation, i.e. look up the newspaper articles about the crime, determine if the police

have suspects, and learn the identity of witnesses.



                                                   5
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 12 of 27




       15.     Furthermore, based on my training and experience, I know that witnesses, and even

perpetrators, often record criminal activity. For example, witnesses have recorded school fights,

attacks on public transportation, and police shootings and assaults. These videos have proven

extremely crucial in investigations by depicting the crime itself.

                                    Background on Digital Devices

       16.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, smartwatches, and binary data processing units

used in the operation of other products like automobiles.

                          2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not limited

to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards, and

internal and external hard drives.

                                                    6
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 13 of 27




                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global



                                                  7
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 14 of 27




positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.      A “GPS” navigation device, including certain wireless phones, uses the

Global Positioning System (generally abbreviated “GPS”) to display its current location, and often

retains records of its historical locations. Some GPS navigation devices can give a user driving or

walking directions to another location, and may contain records of the addresses or locations

involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites orbiting the

Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits by

radio a mathematical representation of the current time, combined with a special sequence of

numbers. These signals are sent by radio, using specifications that are publicly available. A GPS

antenna on Earth can receive those signals. When a GPS antenna receives signals from at least

four satellites, a computer connected to that antenna can mathematically calculate the antenna’s

latitude, longitude, and sometimes altitude with a high level of precision.

               d.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.

                                                  8
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 15 of 27




               e.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               f.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               g.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

               h.      “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports.

                                                  9
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 16 of 27




Many ISPs assign each subscriber an account name, a user name or screen name, an e-mail address,

an e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

               i.      A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

               j.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               k.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

                                                 10
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 17 of 27




www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.

               l.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

       17.     Based on my training, experience, and research, I know that the Devices described

above have capabilities that allow them to serve as wireless telephones, digital cameras, portable

media player, GPS navigation device, and PDAs. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device, and sometimes by implication who did not, as well as evidence

relating to the commission of the offenses under investigation.

               Computers, Electronic/Magnetic Storage, and Forensic Analysis

       18.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the Devices, in whatever form they are found. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that there is probable cause

to believe that the records and information described in Attachment B will be stored in the Devices

for at least the following reasons.

       19.     Cell phones are tools of the narcotics trade. Narcotics traffickers communicate with

customers, suppliers, and coconspirators via cell phones. Narcotics traffickers use cell phones to

arrange meetings, request narcotics, take narcotics orders, and arrange for coconspirators to obtain

                                                 11
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 18 of 27




and distribute narcotics. To avoid detection by law enforcement, drug traffickers commonly use

more than one cell phone and often send text messages, rather than engage in oral communications.

       20.     Cell phones used by narcotics traffickers contain valuable information and evidence

relating to their narcotics trafficking. Such information consists of, but is not limited to: call logs,

phone books, photographs, voice mail messages, text messages, images and video, Global

Positioning System data, and any other stored electronic data. This information can: (i) reflect the

preparation for, arrangement of, and commission of the trafficking of narcotics; (ii) identify

locations where narcotics traffickers traveled to before and after transporting or selling narcotics;

(iii) reflect the ownership and use of the cell phones by the narcotics traffickers; (iv) document

meetings and communications between narcotics traffickers, their customers, associates, and

coconspirators; (v) reflect communications between narcotics traffickers and other individuals,

discussing the trafficking of narcotics; (vi) reflect communications between narcotics traffickers

and other individuals who may have assisted or provided support in the trafficking of narcotics;

(vii) document or contain evidence of the obtaining, secreting, transfer, expenditure and/or the

concealment of narcotics relating to the trafficking of narcotics; and (viii) document or contain

evidence of the purchase of items from the assets derived from the trafficking of narcotics.

       21.      Individuals who engage in the foregoing criminal activity, in the event that they

change digital devices, will often “back up” or transfer files from their old digital devices to that

of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity. They also may connect

the cell phones to cloud storage, which would allow law enforcement to identify cloud storage

accounts associated with the phones and seek a subsequent search warrant for related accounts

                                                  12
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 19 of 27




(that may contain photographs, messages, and other communications pertaining to the narcotics

trafficking and possession of firearms under investigation).

        22.     Digital device files, or remnants of such files, can be recovered months or even

many years after they have been downloaded onto the medium or device, deleted, or viewed via

the Internet. Electronic files downloaded to a digital device can be stored for years at little or no

cost. Even when such files have been deleted, they can be recovered months or years later using

readily-available forensics tools. When a person “deletes” a file on a digital device such as a home

computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long periods

of time before they are overwritten. In addition, a digital device’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or “cache.” The

browser typically maintains a fixed amount of electronic storage medium space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve “residue” of an electronic file from a digital device depends

less on when the file was downloaded or viewed than on a particular user’s operating system,

storage capacity, and computer, smart phone, or other digital device habits.

        23.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

                                                   13
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 20 of 27




described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital devices were used, the purpose of their use, who used them (or did not), and when.

Based on my knowledge, training, and experience, as well as information related to me by agents

and others involved in this investigation and in the forensic examination of digital devices, I

respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Devices at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the Devices, not currently associated with any file, can provide evidence of

a file that was once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often

store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

                                                 14
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 21 of 27




times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations. Recovery of this

data requires specialized tools and a controlled laboratory environment, and also can require

substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may depend

on other information stored on the devices and the application of knowledge about how the devices

                                                 15
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 22 of 27




behave. Therefore, contextual information necessary to understand other evidence also falls within

the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                f.      I know that when an individual uses a digital device in furtherance of drug

trafficking, the individual’s device will generally serve both as an instrumentality for committing

the crime, and also as a storage medium for evidence of the crime. The digital device is an

instrumentality of the crime because it is used as a means of committing the criminal offense. The

digital device is also likely to be a storage medium for evidence of crime. From my training and

experience, I believe that a digital device used to commit a crime of this type may contain data

that is evidence of how the digital device was used; data that was sent or received; notes as to how

the criminal conduct was achieved; records of Internet discussions about the crime; and other

records that indicate the nature of the offense and the identities of those perpetrating it.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        24.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

                a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

                                                  16
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 23 of 27




because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.

              c.       Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.

                                                 17
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 24 of 27




Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment and can require substantial time.

              d.       Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can

easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text

format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may also

contain “booby traps” that destroy or alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort through data that is concealed,

                                                 18
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 25 of 27




encrypted, or subject to booby traps, to determine whether it is evidence, contraband, or

instrumentalities of a crime.

              e.       Analyzing the contents of mobile devices can be very labor intensive and

also requires special technical skills, equipment, and software. The large, and ever increasing,

number and variety of available mobile device applications generate unique forms of data, in

different formats, and user information, all of which present formidable and sometimes novel

forensic challenges to investigators that cannot be anticipated before examination of the device.

Additionally, most smart phones and other mobile devices require passwords for access. For

example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated encryption

known as “AES-256 encryption” to secure and encrypt the operating system and application data,

which could only be bypassed with a numeric passcode. Newer cell phones employ equally

sophisticated encryption along with alpha-numeric passcodes, rendering most smart phones

inaccessible without highly sophisticated forensic tools and techniques, or assistance from the

phone manufacturer. Mobile devices used by individuals engaged in criminal activity are often

further protected and encrypted by one or more third party applications, of which there are many.

For example, one such mobile application, “Hide It Pro,” disguises itself as an audio application,

allows users to hide pictures and documents, and offers the same sophisticated AES-256

encryption for all data stored within the database in the mobile device.

               f.      Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined

search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

                                                 19
        Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 26 of 27




time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       25.     In searching for information, records, or evidence, further described in Attachment

B, law enforcement personnel executing this search warrant will employ the following procedures:

               a.   The digital devices, and/or any digital images thereof created by law

enforcement, sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

               b.   The analysis of the contents of the digital devices may entail any or all of

various forensic techniques as circumstances warrant. Such techniques may include, but shall not

be limited to, surveying various file “directories” and the individual files they contain (analogous

to looking at the outside of a file cabinet for the markings it contains and opening a drawer believed

to contain pertinent files); conducting a file-by-file review by “opening,” reviewing, or reading the

images or first few “pages” of such files in order to determine their precise contents; “scanning”

storage areas to discover and possibly recover recently deleted data; scanning storage areas for

deliberately hidden files; and performing electronic “keyword” searches through all electronic

storage areas to determine whether occurrences of language contained in such storage areas exist

that are related to the subject matter of the investigation.



                                                  20
Case 1:20-sw-00091-RMM Document 1 Filed 03/19/20 Page 27 of 27
